Adams, Ch. J\,
dissenting. — While I think that the evidence shows that the defendant was guilty of murder in the first degree, I can but think that the instruction in relation to premeditation and deliberation contains reversible error. There is a portion of the instruction which seems to me to hold that if the intent to kill, or, what is the same thing, the formed and determined design to kill, existed at the time of killing, there would be such premeditation and deliberation as the statute contemplates as necessary to make the homicide murder in the first degree. I think that the court misconstrued the decisions. They hold, clearly enough, that no particular time need elapse between the formation of the intent to kill and the act of killing, but none hold that there need be no time, or that there could be murder in the first degree where there was no intent, except such as was practically concurrent with the act. Premeditation and deliberation necessarily involve the idea of time.